TRE        ~TT’ORNEY             GENERAL
                              OF      TEXAS

                              AUSTIN~S.%%XAS



Jlr. Charlen E. B6whm6n
Chief Clerk


                                          Oplnlon loo.O-2C92
                                          Rel   Payment of Premlm on surety bond
                                                of State orriaial.
              This vi11 ac~owlt?d&e receipt OS your letter of M6rch 15,
19&O, wherein you ask the opinion of this department upon the question
whether the premium on the surety bond furnlrrhed by Charles Is.Baughnuin,
Chief Clerk, Department of'Agriculture, m6y be paid by the Dep6rtment of
'Agricultun, out 0r it6 contAngent fund.
             It appear63ihat the 6ppMpHatlOn  blllp~otrltl66 no 6um 0f
money 6peoIfI~lly for the payment of the bond ~remlums of employee6 of
thelbpmt-n.
               &tIcle 49 Revised Civil Statutes, lm,     provide6 Sor the
 appointment by the Commissioner of Agriculture of one ohlei alerk.~ mlale
 50r after presaribing the powers finddutie6 or the chief clerk &ate6 that
 maoh chief clerk shall, befOre ~enterlng upon the duties of hi6 positIon,
 tab the oath required of the ooml68Ioner, and enter Into bond ln the sum
.of three &nmand    dollar8 with two or more sureties to be approved by the
 Governor,  and payable to.the State of Texaa, condltloned tar the falthf'ul
 perfonnanae 0r hl6 duties. There l6 np provIslon of general statute or
 current approprlatlon bIl1 authorizing rdmbursement to the chief clerk
 for expen6e6 incurred by him In fuml6hIn$ the bond required by statute.
              ft I6 the rule~thtit6n ofiaer or sgent of the State Is allowed
only 6uch cunpen6ation 6nd emolument6 &i!are expressly aonferred upon him
as remuneration ror the discharge of his 0fWaial dutlee a6 6n
the &ate.    X&alla v. City of Rockdale 112 Tex. 209, 246 s.W.
iollom that 6rq public officer or agent who demtnd6 mileage,
purse6 mu6t point out 6ome statute authorizing It8 alloW6nce. Where 8 duty
mquIr&ag 6n expenditure of money I6 imposed up0n.a public offlaer or
agent, 6nd no provlulon I6 madeto def%y the 6ame, 6uah offiaer or agent
I8,deemed to be repaid for the e%penaes Incurred In the diecharge of 6uah
611ty by whateVer ColnpanSatIOnIS alloyed and paid t0 him for hl6 6erVlOeS
aa such ~ub1S.e6gent. It I6 therefore apparent that, in order for the
chief Clerk of the Department of AgrlaUlture to be entitled to relmbur6ement
for the e%pen66 InaurredbyhIm    In furnI6hingthebond   requircpdby statute,
there muat exist 6ome statutom provielon r0r the allowtnce and payment of
the same.
e.,   charie6   B.   Be-,   Page   2                          o-2092



             Slaoe there I6 no provision of the statutes or 6pealXla
item In the 6pproprlatIonbill, COntempl6ting elmbur6ementby the
State to the Chief Clerk oi the Dep6rtment of japF
                                                 laulture for the ex-
penaes Incurred by hiw In furnlshlng the oiflcl61 bond required by law,
you we advised that  6uch bond premium cannot be regarded a6 a oontingent
Item of expen6e lawfully to be inaurred by the Dep6rtment, end, there-
tore, 6uah bond premium Mayonot be paid by the D6p6rtmentotAgriculture
out of It6 contingent expentzefun&
                                       YOU’S   very truly
                               ATTORXEY OBNBRAL OF TEXAS

                                       By 6/ R.W. Fairchild
                                             R.Y. Falrohild
                                             A66i6tiltlt
RWFapbprwc


APPROVED APRIL 1, 1949
6/ Ocrald C. &UKI
A-QBNERALoFTBxA3

Approved Opinion Conmlttee By a/ BWB Chairman